     Case 1:19-cv-07239-RPK-JO Document 15 Filed 05/18/20 Page 1 of 2 PageID #: 102




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------------X
                                                                               :
SUM CHAN,                                                                      :
                                                                               : Case No. 19-cv-7239-RPK-JO
                                                 Plaintiff,                    :
                                                                               :
                              v.                                               :    NOTICE of DISMISSAL
                                                                               :    PRIOR to JOINING of
                                                                               :    ISSUE or APPEARANCE
THE CITY OF NEW YORK, NEW YORK CITY                                            :
POLICE DEPARTMENT, QUEENS COUNTY                                               :
DISTRICT ATTORNEY’S OFFICE, POLICE                                             :
OFFICER RAFFAELE BARILE, POLICE                                                :
OFFICER STACY RAO & QI WENG,                                                   :
                                                                               :
                                                 Defendants.                   :
--------------------------------------------------------------------------------X

         MICHAEL R. CURRAN, an attorney admitted to practice before the United States District Court for

the Eastern District of New York, certifies the following under penalties of perjury:

1.       The undersigned is the attorney for plaintiff, Sum Chan (“plaintiff”).

2.       Plaintiff, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby dismisses

causes of action in the Complaint herein against defendants New York City Police Department (“NYPD”)

and Queens County District Attorney’s Office (“QCDA”).

3.       Plaintiff is dismissing against NYPD and QCDA because there is no basis for relief against these

two entities, which are non-suable administrative arms of valid defendant The City of New York. These

defendants were originally included because of acts under the dominion and control of each contributed to

plaintiff’s harm; however, as a matter of law neither of the two defendants may be sued in this matter.

4.       NYPD and QCDA have neither appeared, nor answered the Complaint nor filed a Motion for

Summary Judgment. Dismissal therefore under FRCP 41(a)(1)(A)(i) is appropriate.


                                                   Page 1 of 2
  Case 1:19-cv-07239-RPK-JO Document 15 Filed 05/18/20 Page 2 of 2 PageID #: 103




Dated:      May 18, 2020



                                          Respectfully submitted,

                                          Michael R. Curran /s/
                                          Michael R. Curran
                                          Attorney for Plaintiff
                                                 Sum Chan




                                    Page 2 of 2
